DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 7, 9, and 11-27 are allowable. Claims 3-6, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species A, B, C, D and E as set forth in the Office action mailed on 16 September 2021, is hereby withdrawn and claims 3-6 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Status of Claims
Claims 1-7, 9, and 11-27 are presently under consideration as amended in applicant’s response dated 18 February 2022. Claims 8 and 10 remain cancelled.
Applicant’s amendments to the claims filed with the response dated 18 February 2022 have overcome the rejections of the claims under the prior art of record as well as overcome the indefiniteness rejections of record. These rejections are therefore withdrawn,

Reasons for Allowance
Claims 1-7, 9, and 11-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
As discussed in the interview conducted on 17 February 2022, the submitted amendments to the claims deleting “O” from the markush group of X2a in claims 1 and 23 has overcome the prior art rejection of the claims over the embodiment D-23 of Nii (US 2003/0170494).
A further search of the claims has uncovered the following references, but these references are not found to anticipate or make obvious to one of ordinary skill in the art at the time of the invention each and every limitation of the compounds of Chemical Formula 1 in claims 1 and 23:
Han’772 et al (US 2014/0332772) discloses a genus of compounds according to Formula 1: 

    PNG
    media_image1.png
    264
    447
    media_image1.png
    Greyscale

Where (L1)a1 and (L2)a2 can each be chosen from a group including a substituted or unsubstituted C2-C60 heteroarylene group where a1=a2=1 and R4 and R5 can each be chosen from a groups including a cyano group (para [0018]). Han’772 discloses in para [0031] that L1 and L-2 can be chosen from groups represented by: 

    PNG
    media_image2.png
    370
    356
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    184
    302
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    767
    224
    media_image4.png
    Greyscale

And although the compounds of Formulas 2-26 and 2-27 each meet the limitations of group 
    PNG
    media_image5.png
    109
    105
    media_image5.png
    Greyscale
 in applicant’s presently claimed Chemical Formula 1 and Formulas 2-10, 2-12,  2-16, 2-18, 2-20, 2-21, 2-22, and 2-24 meet the limitations of  
    PNG
    media_image6.png
    73
    110
    media_image6.png
    Greyscale
in applicant’s presently claimed Chemical Formula 1, Han’772 does not disclose any specific embodiments where L2 is specifically chosen as Formulas 2-26 and 2-27 where a1=a2=1 where L1 is also one of Formulas 2-10, 2-12,  2-16, 2-18, 2-20, 2-21, 2-22, and 2-24 and R5 is selected as a cyano group to meet the limitations of applicant’s presently claimed Chemical Formula 1. Han’772 does not disclose any particular compound where L2 is a five membered ring as all the exemplary embodiments have at least a six membered ring at substructure L2. One having ordinary skill in the art at the time of the invention would not have found sufficient motivation in the prior art of Han’772 to specifically choose the combination of substructures for L1, L2 and R-5 from the listed groups of substituents that meets the limitations of applicant’s presently claimed Chemical Formula 1 without undue experimentation given the great number of possible combinations and that Han’772 does not provide sufficient motivation or any particular motivation to make these particular selections.
Han’782 et al (US 2013/0037782) discloses a genus of compounds according to Formula 1:

    PNG
    media_image7.png
    123
    269
    media_image7.png
    Greyscale

But like Han’772 one having ordinary skill in the art at the time of the invention would not have found sufficient motivation in the prior art of Han’782 to specifically choose the combination of substructures for A, B and R-2 from the listed groups of substituents that meets the limitations of applicant’s presently claimed Chemical Formula 1 without undue experimentation given the great number of possible combinations and that Han’782 does not provide sufficient motivation or any particular motivation to make these particular selections.
Verhoeven et al (US 2002/0168546) discloses an electroluminescent device having peak emissions near 500 nm (Fig. 4) but the compounds discloses do not meet the limitations of applicant’s presently claimed Chemical Formula 1.
Yamazaki et al (US 2009/0253656) discloses a BCRP/ABCG2 Inhibitor compound according to a compound of its claim 1 on page 25 that is a genus of applicant’s presently claimed Chemical Formula 1 but does not specifically disclose the structure of applicant’s presently claimed Chemical Formula 1. 
As such, the prior art of record does not anticipate or render obvious each and every limitation of independent claims 1 or 23 and their respective dependent claims and claims 1-7, 9, and 11-27 are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726